DETAILED ACTION
This action is responsive to the communication filed on 03/09/21.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lahav et al (US Pub. No. 2014/0047011 herein after “Lahav”) and further in view of Curry et al (US Pub. No. 2014/0089388 herein after “Curry”).


As per claim 1 and 14, Lahav discloses a method for optimization of publication of an application to a web browser, the method comprising:
capturing, by a server-side agent, a video frame of a virtual screen associated with the application (Lahav, para[0043-0058] the screen is captured again and sampled at predefined intervals);
comparing the video frame to a previous video frame of the virtual screen to detect a change in the video frame (Lahav, para[0043-0058] the screen sample is compared to the previous sample in order to detect any pixels that were changed);
and sending, by the server-side agent, the image of the change to a client device (Lahav, para[0043-0058] the rectangles and their contents are transmitted to the client machine, outputs e.g. screen changes) rendered by the session module).
Lahav does not disclose based generating, by the server-side agent, an image of the change.
However, Curry discloses capturing a video frame of a virtual screen associated with the application (Curry, para[0042,0049] capture the real-time screen images of the OV2S server platform, captures a screen image);
comparing the video frame to a previous video frame of the virtual screen to detect a change in the video frame (Curry, para[0050] examines each zone for any change by comparing the newly scanned data with the previous data for each zone);
based on the detection, generating an image of the change; and sending, by the server-side agent, the image of the change to a client device (Curry, para[0050] if server detects a change in image data, then the new image data for that zone is transmitted to the OV2S client).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Curry’s teaching of System and Method for Providing a Remote Virtual Screen View into Lahav’s teaching of Virtual Window Screen Capture because one of the ordinary skill in the art would have been motivated to improve the rendering of remote desktops.

As per claim 2 and 15, Lahav discloses the method of claim 1, further comprising: receiving, from the client device, a user action with respect to the virtual screen; and in response to the user action, executing, on the application, a command corresponding to the user action, wherein the change in the video frame is caused by the execution of the command (Lahav, para[0035]).

As per claim 3 and 16, Lahav discloses the method of claim 2, wherein the user action includes one of a keyboard event, a mouse event, and a touchscreen event (Lahav, para[0035]).

As per claim 4 and 17, Lahav discloses the method of claim 1, wherein the virtual screen is re-rendered on the client device by merging a previous virtual screen and the image by a script running in the web browser of the client device (Lahav, para[0045]).

As per claim 6, Lahav discloses the method of claim 1, wherein the application is executed on an application server (Lahav, para[0013] further application server comprising application are well known).

As per claim 7, Curry discloses the method of claim 6, wherein the image is sent via a channel of communication established between the client device and the application server (Curry, para[0007]).

As per claim 8, Lahav discloses the method of claim 7, wherein the channel of communication includes a Hypertext Transfer Protocol (HTTP) session (Lahav, para[0013]).

As per claim 9, Lahav discloses the method of claim 1, wherein the virtual screen is re-rendered using Hypertext Markup Language (HTML) and a script running in the web browser (Lahav, para[0042]).

As per claim 10, Lahav discloses the method of claim 1, wherein the image is in one of the following formats: PNG and JPG (Lahav, para[0043]).

As per claim 11, Lahav discloses the method of claim 11, wherein the JPG is used for compression of the image (Lahav, para[0050]).

As per claim 12, Lahav discloses the method of claim 1, wherein the virtual screen is re-rendered inside a web portal associated with a workspace, the workspace including a plurality of applications (while not explicitly disclosed an online portal or web portal with a workspace is well known in the art and cannot be considered an inventive concept).

As per claim 13 and 19, Lahav discloses the method of claim 12, wherein the plurality of applications associated with the web portal are executed on an application server (while not explicitly disclosed an application server including a plurality of application are well known in the art and cannot be considered an inventive concept).

As per claim 20, Lahav disclose a system for optimization of publication of an application to a web browser, the system comprising:
a server-side agent configured to: capture a video frame of a virtual screen associated with the application; compare the video frame to a previous video frame of the virtual screen to detect a change in the video frame; and send the image of the change to a client device, wherein the virtual screen is re-rendered on the client device based on the image of the change and the previous video frame (Lahav, para[0043-0058] the screen is captured again and sampled at predefined intervals, the screen sample is compared to the previous sample in order to detect any pixels that were changed, the rectangles and their contents are transmitted to the client machine, outputs e.g. screen changes) rendered by the session module), 
the virtual screen being re-rendered by merging the previous virtual screen and the image by a script running in the web browser of the client device (Lahav, para[0045] such two or more rectangles are merged); 
and an application server configured to: run the application;
receive, from the client device, a user action with regard to the virtual screen, the user action including one of a keyboard event and a mouse event; and in response to the user action, execute, on the application, a command corresponding to the user action, wherein the change in the video frame is caused by the execution of the command (Lahav, para[0035] The virtual UI subsystem 500 is also configured to catch and transmit user input events, such as mouse and keyboard events back to the application).
Lahav does not disclose based generating, by the server-side agent, an image of the change.
However, Curry discloses capturing a video frame of a virtual screen associated with the application (Curry, para[0042,0049] capture the real-time screen images of the OV2S server platform, captures a screen image);
comparing the video frame to a previous video frame of the virtual screen to detect a change in the video frame (Curry, para[0050] examines each zone for any change by comparing the newly scanned data with the previous data for each zone);
based on the detection an image of the change; and sending, by the server-side agent, the image of the change to a client device (Curry, para[0050] if server detects a change in image data, then the new image data for that zone is transmitted to the OV2S client).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Curry’s teaching of System and Method for Providing a Remote Virtual Screen View into Lahav’s teaching of Virtual Window Screen Capture because one of the ordinary skill in the art would have been motivated to improve the rendering of remote desktops.

Claims 15and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lahav and Curry and further in view of Duluk et al (US Patent No. 6597363 herein after “Duluk).

As per claim 5 and 18, Neither Lahav nor Curry discloses the method of claim 4, wherein the merging the previous virtual screen and the image is performed using double buffering of video frames.
However, Duluk discloses wherein the merging the previous virtual screen and the image is performed using double buffering of video frames (Duluk, Detailed Description (238,644). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Duluk’s teaching into the combination of Lahav and Curry because one of the ordinary skill in the art would have been motivated to provide means for discarding and merging frames of the buffer to cause the output to change.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448